EXHIBIT FOURTH AMENDMENT TO SECURED PROMISSORY NOTE This Fourth Amendment to Secured Promissory Note (this "Amendment") is made as of November 11, 2009, by and between Imageware Systems, Inc., a Delaware corporation ("Borrower"), and BET Funding LLC, a Delaware limited liability company ("Lender"). BACKGROUND A.On February 12, 2009, Borrower issued to Lender a secured promissory note (the "Original Note") in the original principal amount of Five Million Dollars ($5,000,000).On such date, Lender made to Borrower an initial advance under the Note of One Million Dollars ($1,000,000).The Note and all instruments, documents and agreements executed in connection therewith, or related thereto, are referred to herein collectively as the "Financing Documents".All capitalized terms not otherwise defined herein shall have the meaning ascribed thereto in the Note. B.On June 9, 2009, Borrower and Lender entered into that certain Waiver and Amendment Agreement (the "Waiver and Amendment Agreement") in order to (i) waive certain existing events of default under the Note and (ii) amend certain terms of the Note. C.On June 22, 2009, Borrower and Lender entered into that certain Amendment to Promissory Note (the "Second Amendment") pursuant to which (i) Lender made a subsequent advance to Borrower under the
